Order entered February 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00626-CR

                   CURTIS TYRONE BULLOCK, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-14101-R

                                     ORDER

      Before the Court is appellant’s February 11, 2022 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by March 14, 2022.



                                             /s/   LANA MYERS
                                                   JUSTICE